Citation Nr: 1818737	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-33 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.  

2. Entitlement to an initial compensable disability rating for current residuals of an in-service traumatic brain injury (TBI).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993.

This case comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In its decision, the RO denied the Veteran's request for a disability rating in excess of 30 percent for PTSD and granted service-connected disability compensation for current residuals of an in-service traumatic brain injury (TBI), assigning an initial zero percent (noncompensable) rating.  

In May 2013, the Veteran filed two separate documents, a notice of disagreement appealing the initial zero percent rating for TBI and a separate document seeking an increased rating for PTSD. In response to the renewed PTSD claim, the RO issued another rating decision in February 2014, which continued to deny a rating in excess of 30 percent for PTSD.  Although the May 2013 document seeking an increased rating for PTSD was phrased in terms of a new increased rating claim, if liberally construed, it arguably meets the then-applicable requirements for a notice of disagreement.  See 38 C.F.R. § 20.201 (2013).  Because treating the May 2013 PTSD document as a notice of disagreement, instead of a new increased rating claim, will potentially give the Veteran the benefit of an earlier effective date (possibly back to April 19, 2011) for any potential increase in the amount of his PTSD-related compensation, the Board will treat the document as a notice of disagreement.

The statement of the case (SOC) issued by the RO in September 2014 identified an issue in addition to those listed on the title page of this remand: "Earlier effective date for post-traumatic stress disorder."  The SOC did not indicate whether the issue was a request for an earlier effective date for the claimed increased rating or an earlier effective date for service-connected disability compensation.   But the Certification of Appeal (VA Form 8) issued by the RO describes the issue as effective date "for service connection of PTSD . . ."  

Having reviewed the record, including the hearing transcript, the Board finds that the issue is better understood as a request for an earlier effective date for any potential increased rating which may later be granted for PTSD.  The Veteran first raised the effective date issue in the notice of disagreement he submitted in response to the RO's February 2014 rating decision.  Service connection for PTSD, however, was granted with an initial 10 percent rating, in a May 1995 rating decision, which was not appealed and which has since become final.  According to the hearing transcript, the Veteran's attorney described the effective date claim as one for an earlier effective date for the claimed increased rating, describing "May 6 of 2013" or the date "that he put in a request for an increase" as the desired effective date for the 70 percent rating, which the Veteran seeks in this appeal.   By treating the May 2013 written statement as an appeal of the RO's August 2012 rating decision denying a rating higher than 30 percent for PTSD the Board has effectively rendered the request for an earlier effective date moot.  

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Prior to the hearing, in January 2015, the Veteran submitted a request to have a decision in his case expedited.  This request is best understood as a motion to have his case advanced on the docket pursuant to 38 C.F.R. § 20.900 (2017).  The statement explained that the Veteran wanted his claim to be expedited based on financial hardship.  The AOD motion, which has not been ruled on by the Board, was filed about four years before the hearing.  According to the hearing transcript, neither the Veteran nor his attorney attempted to renew the motion or alluded to the need to expedite a decision due to financial hardship at any time during the hearing.  If the Veteran is currently under financial hardship, he is invited to submit a new motion to advance his case on the docket.  

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his hearing testimony, the Veteran said that he believed that the symptoms of his current residuals of TBI and PTSD were both more severe than they were at the time of the most recent VA examination.  When a Veteran claims that a service-connected disability is worse than when originally rated VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992). 

The Board acknowledges the statement of the Veteran's attorney indicating that a 70 percent rating for PTSD would be acceptable and his testimony concerning the presence of suicidal ideation during the relevant appeal period.  A 70 percent rating is warranted when a service-connected psychiatric disorder causes occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130.  In Bankhead v. Shulkin, 29 Vet. App. 10 (2017), the Court, interpreting the rating criteria for psychiatric disorders, said that, "the language of [38 C.F.R. § 4.130] indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."  Id. at 20.

Based on Bankhead, the Veteran's testimony, and his attorney's statement that a 70 percent rating would satisfactorily resolve the claim, the Board has considered the possibility of assigning a 70 percent rating for PTSD.  Unfortunately, the most recent VA examination report, dated February 2014 indicated that the Veteran had two separate psychiatric disorders - PTSD and major depression.  

When it is not possible to differentiate the symptoms of a service-connected disability from the symptoms of a disability which is unrelated to service, the Board must assume that the symptoms are attributable to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1992).  The February 2014 VA examiner indicated that he could differentiate the symptoms of PTSD and major depression and, in his opinion, suicidal ideation was associated with major depressive disorder, not PTSD.  But the examiner failed to provide any rationale to explain how he could determine that suicidal ideation was associated with major depression and not PTSD. 

"An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295 301 (2008)).  The February 2014 VA examiner's opinion concerning the differentiation of symptoms is inadequate because of the absence of an explanation for the examiner's conclusion about differentiating symptoms.  The examiner also failed to indicate whether or not the Veteran's service-connected PTSD caused him to develop major depression, as the Veteran suggested in his substantive appeal (VA Form 9), received in September 2014.  

If major depression was caused or aggravated by the Veteran's service-connected PTSD, then the Veteran is eligible for service connection for major depression and therefore, even if the February 2014 VA examiner's opinion is correct, suicidal ideation would be attributable to a service-connected disability.  38 C.F.R. § 3.310 (2017).

For these reasons, on remand, the AOJ should arrange a new VA mental disorders examination and also obtain an opinion from the examiner explaining whether it is possible to differentiate the symptoms attributable to various diagnoses and further explaining whether the Veteran's service-connected PTSD caused or aggravated major depression or any other non-PTSD mental disorder.

Potentially relevant outstanding service treatment records may help the examiner to decide these questions.  According to VA treatment notes, dated June 2011, the Veteran was hospitalized for depression, flashbacks, and suicidal ideation before his discharge from active duty.  The June 2011 note indicated that the hospitalization took place in 1991.  According to a separate VA treatment note, dated May 2011, the hospitalization was in 1992 at Twentynine Palms, California.  Publically available internet resources indicate that there is a Naval Hospital in Twentynine Palms, California.  

The service treatment records available through the electronic claims file do not include any records of a psychiatric hospitalization in service.  On remand, and before obtaining any of the requested medical opinions, the AOJ should attempt to obtain copies of any records concerning the Veteran's psychiatric hospitalization at Twentynine Palms. 

The Veteran's request for a TDIU rating is inextricably intertwined with the increased ratings claims which the Board is remanding.  The remanded claims, if they are resolved in the Veteran's favor, could potentially affect whether he is eligible for a TDIU rating.  The appropriate remedy when a pending claim is inextricably intertwined with an issue on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim. See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001); Henderson v. West, 12 Vet. App. 11, 20 (1998).  The Board will remand the Veteran's TDIU appeal pending the resolution of the intertwined issues.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain complete copies of any of the Veteran's outstanding service medical records, including a copy of clinical records concerning a psychiatric hospitalization of the Veteran at the Naval Hospital in Twentynine Palms, California, in 1991 or 1992.  

Efforts to obtain these records must continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.  These efforts should include a new appropriate requests for clinical records using the PIES system, electronic mail follow-up to the VA Liaison Office at the National Personnel Records Center (NPRC), follow-up by a military records specialist, contact with the Veteran's duty station at the time of his separation from service, and any other procedures required by the VA Adjudication Procedures Manual, M21-1, Part III, Subpart iii, Chapter 2, Section I (updated November 2017).  All efforts to obtain service treatment records and to search alternate sources should be documented in the Veteran's claims file.

2. Schedule the Veteran for a TBI examination, to be conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon, to determine the current severity of his service-connected residuals of in-service traumatic brain injury (TBI).  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  All indicated evaluations, studies, and tests should be accomplished and all findings reported in detail.

3. Schedule the Veteran for an examination with a qualified professional to determine the current severity of his service-connected PTSD and any other psychiatric diagnoses associated with PTSD.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  

In his or her report on the severity of the Veteran's PTSD, the examiner should indicate whether it is possible to differentiate between symptoms of service-connected PTSD and symptoms attributable to other non-PTSD psychiatric diagnoses, including major depression.  If the examiner believes that it is possible to differentiate the present symptoms of PTSD - including suicidal ideation - from the symptoms of other mental disorders, the examiner should provide a clear rationale explaining why the examiner believes it is possible to differentiate the symptoms of the different psychiatric diagnoses and further explaining why examiner decided to attribute suicidal ideation, and any other symptoms, to any particular diagnosis.  

The examiner should also provide an opinion on the question of whether it is at least as likely as not (50 percent probability or more) that the Veteran's current major depression, or any other current non-PTSD psychiatric disorder, had its onset during active duty service or was otherwise caused or aggravated beyond its normal progression by any in-service disease, injury, or event.  

The examiner should provide an opinion on the question of whether it is at least as likely as not (50 percent probability or more) that the Veteran's major depression, or any other non-PTSD psychiatric disorder, was caused or aggravated by his service-connected PTSD.  

If the examiner concludes that a non-PTSD psychiatric disorder, such as major depression, was aggravated by PTSD, the examiner should comment on when the onset of aggravation took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of major depression, or any other non-PTSD diagnosis which, in the examiner's opinion, was aggravated by PTSD.  If a baseline is established, the examiner should comment on how much the non-PTSD psychiatric disorder has worsened in severity, if at all, from the time the baseline was established to the current level of severity.

If the examiner is unable to provide any of the requested opinions, it is essential that he or she explain the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4. The AOJ must ensure that the examination reports and opinions requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.  

5. After ensuring that any other necessary development has been completed, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







